Citation Nr: 0113058	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-15 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of the overpayment of 
Department of Veterans Affairs (VA) death pension benefits in 
the calculated amount of $16,269.


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1968.  The veteran died in February 1996.  The 
claimant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 decision of the Committee on 
Waivers and Compromises (Committee) of the Nashville, 
Tennessee VA Regional Office (RO), which denied waiver of 
recovery of the overpayment in the amount of $16,269.

In October 2000, additional overpayments were discovered in 
the amounts of $2,257 and $361.  The Committee, in the 
November 2000 supplemental statement of the case, added these 
additional amounts to the earlier overpayment, and continued 
the denial waiver of the recovery of an overpayment in the 
total amount of $18,887.  The Board finds that the debts of 
$16,269, $2,257 and $361 are separate.  As noted by the 
Committee, waiver requests for the debts of $2,257 and $361 
are not of record, thus, the Board finds that the issues of 
waiver of recovery of these overpayments are not ripe for 
appellate review.  Absent a decision, notice of disagreement, 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  Jurisdiction does matter and it is not "harmless" 
when the VA fails to consider threshold jurisdictional issues 
during the claim adjudication process.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 38 
U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure appellate 
review by the BVA.  
   

FINDINGS OF FACT

1.  The claimant was awarded VA death pension benefits in 
April 1996.

2.  The RO notified the claimant in several subsequent award 
notifications, that her continued eligibility for death 
pension benefits was based on income and that she should 
notify the VA of any changes in income. 

3.  In June 1999, evidence was received that the claimant was 
employed and received additional income in 1996.

4.  In October 1999, the claimant's death pension benefits 
were reduced and then terminated effective April 1, 1996, 
based on the claimant's receipt of additional income.  This 
action created an overpayment in the amount of $16,269.

5.  The claimant's failure to submit information regarding 
the change in her income does not rise to the level of fraud, 
misrepresentation, or bad faith. 

6.  Recovery of the overpayment would not be against the 
principles of equity and good conscience.


CONCLUSION OF LAW

The overpayment was not due to the claimant's fraud, 
misrepresentation, or bad faith and recovery of the 
overpayment of VA death pension benefits in the amount of 
$16,269 would not be against the principles of equity and 
good conscience.  38 U.S.C.A. § 5302(a) (West 1991); Veterans 
Claims Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), 
Pub. L. No. 106-475 (2000) (to be codified at 38 U.S.C.A. 
§§ 5102-7); 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  The RO 
has met its duty to assist the claimant in the development of 
this claim under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue of the 
Statement of the Case and the Supplemental Statement of the 
Case issued during the pendency of the appeal, the claim and 
her representative were given notice of the information and 
income evidence necessary to substantiate the claim.  The RO 
made reasonable efforts to obtain relevant records from the 
claimant, in fact, the RO, in an April 2000 letter requested 
that the claimant submit verification of her employment and 
income.  She was afforded a period of 30-days to submit 
evidence.  The claimant did not respond.  

The claimant was awarded death pension benefits in April 
1996.  In several award letters, including one sent in April 
1996, the claimant was advised of her responsibility to 
promptly notify the VA of any changes in income, that income 
included payment from any source and included income from 
family members, and that failure to do so may result in the 
creation of an overpayment.  

According to the RO, evidence was received in 1999 that the 
claimant received income in 1996.  In June 1999 letter, the 
RO proposed to terminate the claimant's VA death pension 
benefits effective April 1, 1996 based on evidence showing 
the receipt of additional income.  In October 1999, the RO 
terminated the claimant's award effective April 1, 1996.  In 
November 1999, the claimant was notified that the amount of 
the overpayment was $16,269.  

In December 1999, correspondence was received from the 
claimant requesting waiver of the debt as recovery would 
cause undue financial hardship.  

The Committee denied the claimant's request for waiver in a 
February 2000 decision.  The Committee determined that the 
claimant was at fault in the creation of the indebtedness as 
the she failed to report her receipt of income.  She knew 
that VA determined her payment rate based on her income.  The 
Committee determined that her reported income exceeded her 
reported expenses, that repayment would not result in 
hardship, and thus, waiver would be against equity and good 
conscience.

A claimant who is receiving a pension is required to report 
to the VA any material change or expected change in income or 
other circumstance that affects the payment of benefits.  38 
C.F.R. § 3.660 (2000).  Payments of any kind and from any 
source are countable income for determining eligibility for 
VA pension benefits, unless specifically excluded by law.  38 
U.S.C.A. § 1521(b); 38 C.F.R. § 3.271(a)(2000). 

The provisions of 38 U.S.C.A. § 5302(c)(West 1991) prohibit 
the waiver of a debt where there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining waiver.  Similarly, 
38 C.F.R. § 1.965(b) (2000) precludes waiver upon a finding 
of fraud or misrepresentation of a material fact or bad 
faith.  The recovery of any payment may not be waived if 
there exists in connection with the claim for such waiver an 
indication of fraud, misrepresentation, or bad faith on the 
part of the person seeking a waiver of the recovery of the 
payment.  On review of the record, the Board finds that the 
claimant's failure to submit information regarding the change 
in dependent status does not rise to the level of fraud, 
misrepresentation, or bad faith.  Therefore, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting 
waiver.

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, or bad faith, 
the request for waiver will be evaluated pursuant to the 
principles of equity and good conscience found in 38 C.F.R. 
§ 1.965(a)(2000).  In applying the equity and good conscience 
standard to a case, the factors to be considered by the 
adjudicator are:  (1) whether actions of the debtor 
contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his detriment due to his reliance upon receipt of 
VA benefits.  Additionally, the adjudicator must conduct a 
"balancing of the faults," weighing the fault of the debtor 
against any fault attributable to the VA.  38 C.F.R 
§ 1.965(a)(2000).

The Board notes that the claimant did not contest the amount 
of the overpayment.  In fact, the RO, in an April 2000 
letter, requested that the claimant verify her dates of 
employment and income therefrom from 1996 to present.  The 
claimant did not respond.  It is noted that the claimant, in 
award letters, was clearly informed of her responsibility to 
notify the VA promptly with regard to changes in income and 
that failure to do so would result in the creation of an 
overpayment in her account.  Nevertheless, she failed to 
advise VA of her receipt of income during 1996 despite being 
warned of the consequences of any failure to report income 
changes promptly.  

The Board finds that the overpayment of VA death pension 
benefits in the amount of $16,269 was solely the consequence 
of the claimant's own actions in not reporting that she was 
working and receiving income in 1996 and thus properly 
created.  Thus, as the claimant failed to provide necessary 
information and was aware of her obligation to notify the VA 
promptly as to changes in income, the Board finds that the 
claimant was at fault in the creation of the overpayment.  

In a November 1999 financial status report, the claimant 
requested waiver of the recovery of the overpayment and 
stated that although she recently remarried, she could barely 
pay her bills.  The financial status report reflected that 
the claimant's total monthly family income after taxes was 
$498 from her employment.  Total monthly expenses totaled 
approximately $485, which included $0 for mortgage or rent, 
$200 for food, $75 for utilities, $50 for phone, $50 for gas, 
$45 for water, $45 for car insurance, and $20 for credit 
cards.  However, the claimant neglected to report she also 
received approximately $93 per month from the VA, thus 
increasing her total monthly income to $591.  In subsequent 
statements, the claimant reported that she was no longer 
working due to her health.  However, she did not submit an 
amended financial status report to support this statement.  
Moreover, the Board notes that the claimant reported that she 
remarried in June 1999; however, she did not report the 
income or expenses of her spouse on her November 1999 
financial status report.  Thus, based on the evidence of 
record, the Board finds that collection of this debt would 
not deprive the claimant of the basic necessities or 
otherwise violate the standard of equity and good conscience.   

The Board also finds that recovery of the debt would not 
nullify the objective for which benefits were intended.  The 
purpose of the program was to make payments to surviving 
spouses in need.  As the claimant was working and receiving 
income which exceeded the income limitation level, she was 
not considered to be in need.  Therefore, the Board finds 
that to recover the overpayment of such benefits does not 
nullify the objective of their payment.  The Board further 
finds that the evidence does not show that the claimant 
incurred a legal obligation or changed her position to her 
detriment in reliance upon the receipt of VA benefits.  The 
most recent evidence of record from the claimant shows that 
the claimant's income exceeds her expenses. 

Moreover, the Board concludes that a grant of waiver of 
recovery would result in unfair gain to the debtor.  To waive 
$16,269 that has been overpaid to her, and to which she has 
not shown that she is entitled, would clearly result in an 
unfair gain to her and would be contrary to equity and good 
conscience.  Accordingly, the Board finds that it is not 
contrary to equity and good conscience to deny the claim of 
entitlement to waiver of recovery of the overpayment in the 
original amount of $16,269.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. § 1.965 (2000).


ORDER

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $16,269 is denied.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 

